ACCEPTED
                                                                                           01-14-00857-CR
                                                                                  FIRST COURT OF APPEALS
                                                                                         HOUSTON, TEXAS
                                                                                      4/13/2015 9:13:35 AM
                                                                                       CHRISTOPHER PRINE
                                                                                                    CLERK

                                No. 01-14-00857-CR
                                         In the
                                  Court of Appeals                        FILED IN
                                        For the                    1st COURT OF APPEALS
                                                                       HOUSTON, TEXAS
                                First District of Texas            4/13/2015 9:13:35 AM
                                      At Houston                   CHRISTOPHER A. PRINE
                                                                Clerk
                                     No. 1410607
                            In the 185th District Court of
                                Harris County, Texas
                             
                            JESSE DIMAS ALVARADO
                                       Appellant
                                         v.
                           THE STATE OF TEXAS
                                Appellee
                         
                STATE’S MOTION FOR EXTENSION OF TIME
                   IN WHICH TO FILE APPELLATE BRIEF
                         


TO THE HONORABLE COURT OF APPEALS OF TEXAS:

      COMES NOW THE STATE OF TEXAS, in accordance with Rules 10.5(b)(1)

and 38.6(d) of the Texas Rules of Appellate Procedure, and files this motion for

extension of time in which to file the State’s brief in these cases, and, in support

thereof, presents the following:

      1. In the 185th district court of Harris County, Texas, cause 1410607, the State of

          Texas v. Jesse Dimas Alvarado, appellant, was convicted of felon in possession

          of a weapon.
       2. He was assessed punishment of confinement for 5 years in the Institutional

       Division of the Texas Department of Criminal Justice.

       3. The State’s brief was due on April 10, 2015.

       4. An extension of time in which to file the State’s brief is requested until May

       13, 2015.

       5. No previous extensions have been requested by the State.

       6. The facts relied upon to explain the need for this extension are:

        Since appellant filed his brief, I have filed briefs in cause numbers 14-14-
00204-CR and 14-14-00777-CR. In addition to the present case, I have 4 briefs
assigned to me, am recreating exhibits for an abatement hearing in cause
number 14-13-00767-CR, and am preparing for trial on May 4th, 2015 on the
State of Texas v. Sidney Darrell in cause number 1421932. I was also out of the
country from April 8th to April 12th on vacation. This motion is not sought for
delay, but so that justice may be done.

       WHEREFORE, the State prays that this Court will grant an extension of time

until May 13, 2015 in which to file the State’s brief in this case.

                                                        Respectfully submitted,
                                                        /s/ Abbie Miles
                                                        Abbie Miles
                                                        Assistant District Attorney
                                                        Harris County, Texas
                                                        1201 Franklin, Suite 600
                                                        Houston, Texas 77002
                                                        (713) 755-5826
                                                        TBC No. 24072240
                          CERTIFICATE OF SERVICE

      This is to certify that a copy of the foregoing instrument has been mailed to the

appellant’s attorney at the following address on April 13, 2015:

      Timothy A. Hootman
      2402 Pease Street
      Houston, TX 77003
      Thootman2000@yahoo.com

                                               /s/ Abbie Miles
                                               Abbie Miles
                                               Assistant District Attorney
                                               Harris County, Texas


Date: April 13, 2015